Citation Nr: 0214079	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  00-22 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for loss of vision in the right eye due to 
diabetic retinopathy with macular condition claimed to be the 
result of Department of Veterans Affairs (VA) medical 
treatment.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from October 1954 to July 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the VA Regional Office (RO) in Nashville, Tennessee.  The 
veteran requested and was scheduled for a personal hearing at 
the RO in January 2001.  The veteran canceled this hearing.  
The veteran also requested a Travel Board hearing before a 
Member of the Board.  A March 2001 Decision Review Conference 
report indicates that the veteran wished to withdraw his 
requests for all future hearings.  In a March 2001 statement, 
the veteran stated that if his case was denied, it should be 
sent on to the Board.  Therefore, the Board finds that the 
veteran has withdrawn his request for a Travel Board hearing.


FINDING OF FACT

There is no evidence that the veteran lost vision in his 
right eye due to diabetic retinopathy with macular condition 
as a result of carelessness, negligence, and lack of proper 
skill, error in judgment or similar instance of fault on the 
part of the VA in furnishing his treatment.


CONCLUSION OF LAW

The veteran is not entitled to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for the additional 
disability of loss of vision of the right eye due to diabetic 
retinopathy, claimed to have developed as a result of lack of 
timely VA treatment.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he lost vision in his right eye due 
to the development of diabetic retinopathy with macular 
condition as result of delay by VA in providing timely 
medical treatment.

Initially, the Board notes that the statutory criteria 
applicable to claims for benefits under the provisions of 38 
U.S.C.A. § 1151, underwent a significant revision effective 
October 1, 1997, for claims filed on or after that date.  
Here, the veteran's request for benefits under § 1151 was 
filed and received in May 2000; thus, this claim must be 
decided under the current, post-October 1, 1997, version of 
38 U.S.C.A. § 1151.

The current provisions of 38 U.S.C.A. § 1151 provide, in 
pertinent part, that compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and -
(1) the disability or death was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by 
the Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-- 
 (A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the 
hospital care, medical or surgical 
treatment, or examination; or 
 (B) an event not reasonably 
foreseeable; 
38 U.S.C.A. § 1151 (West Supp. 2000).

Thus, under the new law, a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 must be supported by medical 
evidence of additional disability from VA hospitalization, or 
medical or surgical treatment, the results of which were not 
reasonably foreseeable.  See Boeck v. Brown, 6 Vet. App. 14, 
16-17 (1993), Ross v. Derwinski, 3 Vet. App. 141, 144 (1992).  
In the alternative, it must be shown that there is additional 
disability due to VA treatment that was careless, negligent, 
or otherwise administered in some degree of error as set 
forth above.

A September 1998 VA ophthalmology consultation noted the 
veteran's history of diabetes mellitus for 20+ years.  The 
evaluation revealed corrected vision with glasses and 
questionable starting cotton spot macular edema on the right 
eye.  The macula of the left eye was flat and attached, and 
peripherally, there scattered heavy dot/blot hemorrhages in 
both eyes.  The assessment was moderate non-proliferative 
diabetic retinopathy with pre-cotton spot macular edema in 
the right eye. 

An April 1999 VA medical notation indicated that the veteran 
complained of decreased visual acuity.  Evaluation revealed 
ring of exudates 1 disk diameter in size with retinal 
thickening.  Peripheral evaluation showed scattered dot and 
blot hemorrhages more in the right and the left.  There was 
no neovascularization elsewhere in either eye.  The 
assessment was moderate non-proliferative diabetic 
retinopathy with cotton spot macular edema in the right eye.  
Further assessment of the right eye was recommended.  A 
retinal angiogram was ordered in April 1999.  A May 1999 
retinal angiogram report showed gross area of leakage "sup-
temp" to the macula with cystoid macular edema in the right 
eye and no good photos, probably gross late leakage in the 
left eye.  It was recommended that the veteran be sent to 
retinal specialist for focal laser.  A VA eye consultation to 
Asheville VA Medical Center (VAMC) eye clinic was prepared on 
May 27, 1999.  The consultation diagnosis was bilateral 
diabetic retinopathy with cystoid macular edema.

The veteran was seen in the Asheville VAMC eye clinic for 
consultation on August 17, 1999.  The veteran's medical 
history included insulin dependent diabetes mellitus, hard to 
control.  The veteran's visual acuity with glasses was 20/300 
in the right eye and 20/20-3 in the left eye.  Evaluation 
revealed central retinal vein occlusion with macular edema in 
the right eye.  There were severe hemorrhages with mild 
thickening nasally to center.  The assessment included status 
post central retinal vein occlusion in the right eye and 
borderline cotton spot macular edema in the left eye.  The 
plan was no laser indicated at this time secondary to 
increased exudates.  It was noted that he would be evaluated 
in the clinic in 6 to 8 weeks for laser surgery.

An October 1999 medical review noted the veteran's complaints 
of loss of vision in the right eye as a result of not sending 
him to Asheville VAMC earlier.  It is noted that consult was 
requested on May 27, 1999 and veteran was seen at Asheville 
VAMC eye clinic on August 17, 1999.  Further evaluation 
revealed that the veteran's recent onset of central retinal 
vein occlusion of the right eye had to do with his diabetes 
not being well controlled, a systemic component, rather that 
eye care access.  It was noted that the consult was 
expediently handled.  
  
A November 1999 eye evaluation noted that the veteran was 
status post focal and grid laser of the left eye performed in 
October 1999.  He reported that his vision was better or same 
for few days after the laser but then gradual decrease of 
visual acuity began with floaters.  The veteran's history of 
severe cotton spot macular edema of the left eye with 
moderate to severe central retinal vein occlusion of the 
right eye was noted.  On evaluation, his corrected visual 
acuity was 20/300 in the right eye and 20/60 in the left eye.  
There were hard exudates in the foveola of the left eye, and 
dot and blot hemorrhages with resolved in the left eye.  Hard 
exudates and old central retinal vein occlusion were noted in 
the right eye.

VA medical records from December 1999 to February 2001 reveal 
findings of hard exudates in the fovea of both eyes with 
generalized edema and multiple dot and blot hemorrhages in 
the left eye.  The impression included macular 
decompensation, lipid maculopathy greater in the right eye 
than the left, proliferative diabetic retinopathy of the 
right eye, moderate to severe non-proliferative diabetic 
retinopathy of the left eye, and severe exudative maculopathy 
of both eyes with edema secondary to poor control of diabetes 
mellitus.  VA endocrinology notes and medical records dated 
from November 1999 to May 2000 indicate that the veteran has 
20 year history of diabetes mellitus with end organ damage 
including loss of vision of right eye.  It was noted that 
diabetes has been poorly controlled and the veteran was 
beginning to understand that the disease was progressive and 
that his blood sugar needed to be controlled.

After a careful review of the evidence of record, the Board 
is of the opinion that the evidentiary record does not 
support the veteran's claim of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional loss of vision of the right eye due to diabetic 
retinopathy, claimed as secondary to lack of timely VA 
treatment.

In this regard, the Board notes that the loss of vision in 
the right eye has been determined by competent medical 
authority in VA medical records dated from October 1999 to 
February 2001 to derive its origin from the lack of control 
of the veteran's diabetes mellitus.  

The veteran has asserted that his loss of vision in his right 
eye occurred because he was not timely referred for treatment 
and did not received timely treatment by the VA.  The Board 
notes that the veteran is competent to report that on which 
he has personal knowledge, that is what comes to him through 
his senses.  Layno v.  Brown, 6 Vet. App. 465, 470 (1994).  
However, as a layperson, the veteran is not competent to 
provide the required nexus evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) and Grottveit v. Brown, 5 
Vet. App. 91 (1993).  There is no medical opinion of record 
in this case which indicates that the veteran's loss of 
vision due to diabetic retinopathy, resulted from 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault by VA, or that it was an event not 
reasonably foreseeable.  In fact, as noted above, there is 
medical documentation of record that the veteran's loss of 
vision due to diabetic retinopathy is due to the progressive 
nature of his diabetes mellitus and the lack of control of 
this disease.

Since in this case, the veteran has not submitted medical, or 
otherwise competent evidence showing that his loss of vision 
in his right eye due to diabetic retinopathy was a result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of the VA 
in furnishing his treatment; or that the loss of vision due 
to diabetic retinopathy was an event not reasonably 
foreseeable, the appeal is denied.

VCAA 

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The 
regulations implementing the VCAA were published on August 
29, 2001.  They apply to most claims for benefits received by 
VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue as to providing an 
appropriate application form, or completeness of the 
application.  In the circumstances of this case, the veteran 
has been advised of the applicable laws and regulations, and 
the evidence needed to substantiate his claim by the 
statement of the case and multiple supplemental statements of 
the case.  The provisions of VCAA pertaining to the duties 
and responsibilities of the VA and the veteran as to 
notification, obtaining, and submission of evidence in 
support of the claim, were specifically addressed in a July 
2002 Supplemental statement of the case.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record
shows that the RO has secured the veteran's service medical 
records and VA medical records.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to his 
case.  Accordingly, the Board finds that VA has satisfied its 
duties to notify and to assist.  Under the circumstances of 
this case, a further development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for the veteran's loss of vision in the right 
eye due to diabetic retinopathy as a result of carelessness, 
negligence, and lack of proper skill, error in judgment or 
similar instance of fault on the part of the VA in furnishing 
his treatment is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

